409 F.2d 569
James Earl TRUITT, Appellant,v.UNITED STATES of America, Appellee.
No. 26125.
United States Court of Appeals Fifth Circuit.
April 4, 1969.

Gary P. Eidelstein, Miami Beach, Fla., for appellant.
William A. Meadows, Jr., U. S. Atty., Morton Orbach, Donald I. Bierman, Asst. U. S. Attys., Miami, Fla., for appellee.
Before THORNBERRY and DYER, Circuit Judges, and KEADY, District Judge.
PER CURIAM:


1
Appellant was convicted by a jury of forging the endorsement of the payee on the back of a U. S. Treasury check in order to obtain currency. (18 U.S.C. § 495). On appeal, he complains first of the failure of the trial judge to give a cautionary instruction as to the weight to be accorded the testimony of a handwriting expert. The case on which he relies, United States v. Acosta, 4th Cir. 1966, 369 F.2d 41, 42 fn. 3, suggests that such an instruction is desirable where the only or major evidence of guilt is that of a handwriting expert, but in this case there was independent evidence of a substantial nature. Testimony indicated appellant's presence at the place where the check was taken, and appellant's signature, as well as the forged endorsement by the payee, appeared on the back of the check. Moreover, the trial judge advised the jury to give the expert testimony "such weight as you think it deserves." His failure to say more was not the subject of an objection and did not approach plain error.


2
Finally, appellant contends that the charge was defective because it did not include the element of intent. On the contrary, a reading of the entire charge reveals that the jury was fully instructed that illegal purpose or intent was a necessary element of the offense.


3
Affirmed.